Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
For claim 6, the specification as originally filed does not provide support for the limitations reciting:
“converting any registrations received in a non-standardized format to a standardized format”
“storing the registrations in the standardized format”
The applicant has stated that these limitation are copied from example 42 of the 101 eligibility examples.  The problem with this claim language is that the specification as originally filed does not include any discussion about a conversion of data from a non-standardized format into a standardized format, and there is no disclosure to storing the registrations in a standardized format.  It is not clear why the applicant feels that they can simply add subject matter from example 42 that has no support the specification as originally filed in an attempt to argue that the claim is eligible under 35 USC 101.  This represents new matter that is not supported by the specification as originally filed.  The new matter must be canceled to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For claim 1, applicant recites the sending of payments to each individual in the group based on “the compensation allocation”.  This claim language does not have proper antecedent basis and it is not clear what this is referring to.  No compensation allocation has been previously claimed so it is not clear what this is referring to?  Is this supposed to be referring to the “proposed compensation arrangement” that is later recited in claim 1 and that is paid at the very end of the claim?  The lack of antecedent basis renders this limitation indefinite because it is not clear what is refers to and if it is separate from the compensation arrangement of the claim.  
For claim 5, there is no antecedent basis for the claimed “the system” at line 3.  No system has been claimed so it is not clear what this refers to.  Is this a system of steps or a system as in structure to a system/apparatus of some kind?  This is not clear and renders the claim indefinite.  The recitation of “the group” at line 5 does not have proper antecedent basis.  What group is being referred to here?  None has been claimed so this is not clear.  Also, there is no antecedent basis for “the compensation allocation” as none has been previously recited.  The lack of antecedent basis renders this limitation indefinite because it is not clear what is refers to and if it is separate from the compensation arrangement of the claim.  The claim recites the sending of payments based on “the compensation allocation” when the compensation allocation is not even claimed until the compensation arrangement is received and then the compensation allocation is determined, but this is done later and not for the first recited step of sending payments to each individual in the group based on the compensation allocation.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of monetizing the crowdsourced development of algorithms and strategies according to terms of contracts, which is considered to be a method of organizing human activities as will be set forth below.  
Using claim 5 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of: 
receive a plurality of registrations of individuals for access to the system, each registration comprising an ability of the registered individual; and
send payments to each individual in the group based on the compensation allocation; 
receiving a problem set for analysis, the problem set comprising a computational task and an intuitive task, and requiring a solution; 
calculate a computational result for the computational task; 
send the intuitive task to a collaborative group for development of an algorithm to perform the task; 
receive the algorithm developed for the intuitive task; 
generate an algorithm result for each intuitive task by following the algorithm; 
send a notification of use of the algorithm to the collaborative group formation portal; 
calculate the solution for the problem set by combining the computational result and the intuitive result; and 
receive a group formation notification, the group formation notification comprising a list of registered individuals in a group and a field of work; 
receive an intuitive task and presenting the intuitive task to the group; 
receive a proposed compensation arrangement from the group for use of an algorithm developed to perform the intuitive task; 
determine a compensation allocation for the group to make a predictive calculation of each individual's expected contribution to the developed algorithm based on the intuitive task, the field of work, and the ability of each individual; 
create an automated contract based on the compensation allocation; 
receive the developed algorithm from the group; 
generate an algorithm result for each intuitive task by following the algorithm; 
4receive the notification of use of the developed algorithm from the task allocator; 
send a request for payment based on the notification of use of the developed algorithm using the automated contract; and 
when a payment is received for use of the algorithm, automatically transfer payments to the individuals in the group based on the compensation allocation using the automated contract

For claim 6 the abstract idea is defined by the elements of:

receiving a plurality of registrations of the users [for access to a collaborative group formation portal operating on a computing device], each registration comprising an ability of the registered user; 
converting any registrations received in a non-standardized format to a standardized format; 
storing the registrations in the standardized format; 
receiving a problem set for analysis, the problem set comprising a computational task and an intuitive task, and requiring a solution; 
calculating a computational result for the computational task; 
receiving a group formation notification, the group formation notification comprising a list of registered users in a group and a field of work; 
presenting the intuitive task to the group; 
receiving a proposed compensation arrangement from the group for use of an algorithm developed to perform the intuitive task; 
determining a compensation allocation for the group using a machine learning algorithm to make a predictive calculation of each user's expected contribution to the developed algorithm based on the intuitive task, the field of work, and the ability of each user; 
creating an automated contract based on the compensation allocation; 
receiving the developed algorithm from the group; 
generating an algorithm result for each intuitive task by following the algorithm; 
calculating the solution for the problem set by combining the computational result and the algorithm result; 
receiving the notification of use of the developed algorithm; 
sending a request for payment based on the notification of use of the developed algorithm using the automated contract; and 
when a payment is received for use of the algorithm, automatically generating a message containing a notice about the payment and transmitting the message to the users of the group in real time, and 
transferring payments to the users in the group based on the compensation allocation using the automated contract

The claim falls into the category of being an abstract idea that is a method of organizing human activities.  As is set forth in the Background of the Invention in paragraph 005, crowdsourcing is the concept of using the combined input of more than one person to help solve a problem or achieve some goal.  Crowdsourcing is disclosed as being used to solve problems by leveraging the combined contributions of large numbers of people, see the specification in paragraph 016.  Crowdsourcing by definition is the management of information contributed by different individuals, which is a social activity that is managing relationships and interactions between people who have contracts specifying compensation terms.  The monetization of the crowdsourcing adds an economic aspect to the crowdsourcing that also can be considered as a fundamental economic practice, which also places the claims into the category of being a method of organizing human activities.  The use of compensation arrangements and creation of contracts for compensation relates to a contractual agreement and also falls into the category of being a method of organizing human activities.   The monetization of crowdsourcing using input from different individuals (human beings) and using contracts to provide for compensation for their contributions is considered to be a method of organizing human activities.  


a registration portal on a computing device”, “a task allocator on the computing device”  “a collaborative group formation portal on the computing device”, and “using a machine learning algorithm”.   

For claim 1, the additional elements are the following:
computing device comprising a memory, processor, and non-volatile data storage device, 
a registration portal that is claimed as being first programming instructions stored in memory that causes the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
a task allocator that is claimed as being second programming instructions stored in memory that cause the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
a formation portal that is claimed as being third programming instructions stored in memory that causes the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
use of machine learning (in a generic manner at a high level of generality)

Claim 6 recites the additional elements of providing remote access to users over a network, a task allocator on the computing device, a group formation portal on a computing device, using machine learning.

nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of networked computing devices with a processor and memory, where the claimed processor and memory are merely being used as a tool to execute the abstract idea (claim 1), see MPEP 2106.05(f) and/or the use of machine learning that is recited in a generic manner and at a high level of generality (claims 1 and 5).  The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor, memory, and programming instructions to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer with the rationale set forth in MPEP 2106.05(f) being applicable.  With respect to the broadly recited limitation to using “machine learning”, this is recited at a high level of generality and is taken as a mere instruction for one to use a computer with a machine learning algorithm to perform the claimed step that is part of the abstract idea.  Simply linking a step(s) of a claim to machine learning in a broad manner that is recited at a high level of generality does not amount to more than a mere instruction for one to use a computer as a tool to execute the abstract idea.  Taken together for claims 1, 5, 6, the additional elements do not collectively amount to more than an instruction for one to practice the claimed invention using computer implementation and by using machine learning (a computer running an algorithm), where the technology of the claim is being used merely as a tool to perform the steps that define the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  
nd prong.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This position is consistent with the recently issued 2019 PEG.  

Response to arguments
	The traversal of the 35 USC 101 rejection is not found to be persuasive.  Applicant argues on page 8 that the claimed invention has been integrated into a practical application and is eligible under 35 USC 101.  Applicant argues that any reasonable limit on the judicial exception should render the claims eligible.  In support of this assertion the applicant has argued that the examiner has considered the generic-ness or conventional-ness of the claimed invention and that the examiner is prohibited from doing so by the 2019 PEG.  This is not persuasive because the examiner is relying upon MPEP 2106.05(f) and the rationale set forth therein regarding using a computer) or computers connected via a network) as a tool to execute a judicial exception, which  does not render the claims eligible at the 2nd prong.  The examiner has not considered the well understood, routine, and conventional nature of any of the claimed elements whether they be part of the abstract idea or additional elements.  The mere linkage of a 
	Applicant argues on page 9 of the reply that the examiner must consider the claim as a whole to determine if a practical application exists.  In response the examiner notes that this has been done.  When consideration is given to an abstract idea in combination with additional elements, where a conclusion is made that the additional elements are mere instructions to implement the abstract idea using a computer (the Alice case), that is considering the claim as a whole.  The examiner has considered the additional elements of the claims in conjunction with the elements that define the abstract idea and it has been concluded that the additional elements are a mere instruction for one to practice the abstract idea using a computer, or computers connected to a network (the MPEP 2106.05(f) rationale).  Therefore, the argument that the claims as a whole have not been considered is not persuasive.
	Applicant argues on page 10 of the reply that the only way the “generic computer” argument from the examiner can be made is when the entire claimed invention is merely a statement of an abstract idea and does not specify how the invention applies the abstract idea to the real world.  This is not accurately reflecting the eligibility analysis set forth in the 2019 PEG.  The narrowness of the claimed abstract idea is not dispositive of the eligibility issue.  This is because even innovative and novel or non-obvious abstract ideas are still abstract ideas.  In buySAFE, Inc. v. Google, Inc. abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.  
In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 
	Therefore, the narrowness or level of  specificity of an alleged abstract idea does not necessarily save the claim from being ineligible, which is the case at hand for the pending claims in the opinion of the examiner.
Applicant argues that the “how” part of the generic computer argument has been claimed with specificity (addressed above as being non-persuasive) and the claims require distinct computer components, so the claim should be eligible.  This is not persuasive.  The distinct computer components claims are nothing more than an instruction for one to practice the invention using generic computers (general purpose computers).  The analysis for claim eligibility under the 2019 PEG does not consider whether or not given elements are distinct as has been argued.  The claimed additional elements amount to a computing device with memory and various programming instructions stored in memory that instruct the computing device to perform the steps that define the abstract idea along with a recitation to the use of machine learning (recited at a high level of generality and akin to reciting nothing more than computer implementation).  These elements do not recite a particular machine but are reciting conventional and generic computer components, which is nothing more than an instruction for one to practice the claimed invention using computers, or computers   
“As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform specific computerized functions.  Brief for petitioner 53.  But what petitioner characterizes as specific hardware, a “data processing system” with a “communications controller” and “data storage unit” ……is purely functional and generic.  Nearly every computer will include a communication controller and data storage unit capable of performing the basic calculation, storage and transmission functions required by the method claims.  See 717 F. 3d at (1290) (Lourie, J., concurring).  As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers”.  

The same conclusion is reached when one considers that the additional elements of the claim amount to generic computer hardware in the form of a computing device that has a memory, a processor, a data storage device, programming instructions to perform the claimed functionalities with a recitation to machine learning at a high level of generality.  Nothing claimed amounts to more than generally linking the use of the abstract idea to a particular technological environment, which is implementation by using a computer(s).  For these reasons the argument about having claimed distinct computer components is not persuasive.
	On pages 11-13, the applicant argues example 42 from the USPTO eligibility examples.  The examiner assumes the arguments are made with respect to example not eligible in the example.  The applicant argues that the claimed invention is the same situation as found in example 42 and should also be found eligible.  This is not persuasive.  To start with, example 42 does not instruct or limit those elements that can be found to be part of an abstract idea under step 2A of the analysis, especially when the inventions are completely different and have a totally different scope from that of hypothetical example 42.  The examiner does not have to structure an abstract idea under step 2A in the exact same manner as example 42 proposes.  The applicant has based their argument on less than what has been recited in example 42 and the applicant is reminded that it was the entire claim as a whole that was considered for claim 1 of example 42.  Applicant argues that:
	Example 42 explicitly identifies the following limitations as making the claims subject matter eligible: 
* storing information 
* providing remote access over a network 
* converting updated information that was input by a user 
* generating a message whenever updated information is stored 
* transmitting the message to all of the users 

The above characterization is not accurate to what example 42 actually teaches, and is distilling the example claim into a much broader example than is supported by the example itself.  The following limitations in combination were found to provide for a practical application:

storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; 
 over a network……in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; 
converting, by a content server, the non-standardized updated information into the standardized format, 
storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format;
automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and 
transmitting the message to all of the users over the computer network in real time

The applicant is arguing that data storage, providing remote access over a network, converting updated information that was input by a user, generating a message whenever updated information is stored, and transmitting the message to all of the users is what made claim 1 for example 42 eligible, when in fact much more it was claimed that contributed to the eligibility.  The claimed invention is different than that of Example 42, and the claimed limitations are different.  The conversion (converting) aspect of claim 1 for example 42 is the heart of the invention and was disclosed in the specification as solving a problem with technology.  The same cannot be said of the pending claims that are directed to monetization of crowdsourcing development of algorithms, there is not improvement to technology or a system such as was the case for example 42.  No convincing nexus between that of example 42 and the claimed invention has been made.  The claims do not have the same scope and are not directed to the same type of invention where converting of data is being performed to improve technology.  The argument is not persuasive for these reasons.
On page 13 the applicant argues that the claimed steps of generating an algorithm result, determining a payment allocation (how much to pay a person), creating an automated contract (a legal agreement) and sending a notification are steps that 
For newly added claim 6, the examiner does note for the record that the claim contains a recitation to “converting any registrations received in a non-standardized format to a standardized format” and “storing the registrations in the standardized format”; however, these claimed elements are new matter that have not been disclosed in the specification as originally filed under 35 USC 112a.  The applicant has stated that these elements have been copied from example 42 to make the claimed invention eligible.  The applicant cannot copy some of the limitations from example 42 and just add them to what has been claimed, where the elements from example 42 were never disclosed in the specification or original claims when the instant application was filed.  The examiner is not clear on why the applicant is doing this because it is adding new matter to claim 6, which further necessitates an additional rejection for new matter under 35 USC 112a.  The argument for claim 6 is considered to be moot based on the new grounds of rejection that addresses newly added claim 6 under 35 USC 101.    Converting of information from one format to another, such as one language to another, can be done by people so just adding the converting limitation to the claim that is taken from example 42 does not render claim 6 eligible under 101 for the same reasons that were found for example 42, because the specification does not even disclose any converting so this cannot be relied upon to say the claims are eligible when the 
On pages 14-15 of the reply the applicant argues that the limitations added to claim 6 that were taken from example 42 are generic computer functions that can be added to just about any computer related invention in an effort to make an ineligible claim look eligible.  The examiner agrees with this assertion as it relates to the pending claims.  Applicant argues that steps such of providing access, storing data, converting formats, and transmitting a message are unnecessary steps but yet the applicant seems to be arguing that the USPTO has shown via example 42 that if you add these elements to your claims they will be found eligible.  That is the basic thrust of the argument from the applicant, which is not persuasive because it relies upon new matter and because storing data and converting of information can be done by people.  Because the specification does not disclose anything about converting data from one format to another, for claim 6, it is not even known what is meant by claiming converting of registration information because nothing has been disclosed about this in the specification as far as what this means or what formats are involved, etc..      
The arguments are not persuasive and the 35 USC 101 rejection is being maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687